JAN-27-2020    18:18             US ATTORNEY OFFICE                                                     12126370083                 P.02

                                                          U.S. Department of .Justice

                                                           United States Attorney
                                                          Svuth<:rn District of' New York
                                                          1he Silvio J Mollu Briildlng
                                                          One Saint Andr,,w 's Plcr=a . - - - - -
                                                          New York, New York JIJOU7   l' l '\-I  -(-.,-S..- -1_"--.-,-.-
                                                                                            , , . ) _ ,1   ,,      l


                                                          .Janua        27,2020       ,DUCl·.\:J>,;T
                                                                   ry                 I! LFCI RO:\lC.\LLY FILED
                                                                                      I
      BY FACSIMILE                                                                    Ii:()('#:
                                                                                                                           '-7;/-2L2L
                                                                                                                    /. --------- - - -
                                                                                                                            ..
       The Honorable T,aura Taylor Swain
                                                                                                              ----·---·--·-------__.
     . United States District Judge
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

              Re:      United States v. Victor Collado,
                       15 Cr. 372 (LTS)

      Dear Judge Swain:

               The Government writes respectfully in connection with the continued scaling of the docket
      in this case. At the defendant's sentencing on October 23, 2019, the Court directed the parties lo
      confor and to inform the Court of whether continued scaling is necessary. t As noted in the
      Government's sentencing submission, the defendant testified at a public trial in this District, and
      therefore there remains no law enforcement need to maintain sealing. The Government hac;
      conferred with defense counsel, and the parties agree that continued sealing is no longer necessary.
      Therefore, the Gov~mment respectfully requests that the Court unseal the docket in this case.

                                                           Respectfully,
      -rk     ~.Ay~1~h~                                   GEOFFREY S. BERMAN
          -iV u,.~ 11-< aoc.h.Y GU\~           ~          United States Attorney

            ~ll~ '" "f1u$' l!.-asl..
                                                   By:      Is
                                                          Richard A. Cooper
                                                          Assistant United Stales Attomey
                                                          Tel. No.: (212) 637-1027




      1
       This status rcporl is overdue, and the Government apologizes to the Court for the delay in submitting
     this letter.




                                                                                                                                 TOTAL P.02
